Citation Nr: 1640024	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome (CFS), including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for a disability manifested by joint pain, involving the bilateral shoulders, elbows, wrists, knees, ankles, and spine (thoracic and lumbar), to include fibromyalgia, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1987 to August 1991.  He served in Operation Desert Shield/Storm from December 20, 1990 to May 19, 1991. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, denied service connection for disabilities manifested by fatigue and joint pain, involving the bilateral shoulders, elbows, wrists, knees, ankles, and spine (thoracic and lumbar), to include as a due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  The Veteran appealed this rating action to the Board. 

In April 2014, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  

In April 2015, the Board remanded the matters on appeal to the RO for additional development; specifically, to obtain outstanding VA treatment records and to schedule the Veteran, in part, for an examination to determine if his disabilities  manifested by fatigue and joint pains involving the bilateral ankles, bilateral elbows, bilateral shoulders/and bilateral wrists were qualifying chronic disabilities under 38 C.F.R. § 3.317.  In July 2015, VA received treatment records, dated from October 2013 to July 2015.  In August 2015, VA examined the Veteran to determine if he had chronic disabilities manifested by fatigue and joint pain of the bilateral ankles, bilateral elbows, bilateral shoulders/ and bilateral wrists.  Thus, the requested development has been accomplished and the appeal has returned to the Board for further appellate consideration. 

Also developed for appellate consideration was the issue of entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  By an October 2015 rating action, the RO granted service connection for irritable bowel syndrome (IBS), an initial noncompensable evaluation was assigned, effective December 14, 2011--the date VA received his initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issues remaining for appellate consideration are those listed on the title page.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran does not have a disability manifested by fatigue, to include CFS for which service connection may be granted, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  The Veteran has not been diagnosed with a chronic condition manifested by joint pain of the left ankle; bilateral elbows/forearms; bilateral fingers and hands (except for degenerative joint disease of the distal interphalangeal joint of the left middle finger); and, bilateral wrists.  

4.  The Veteran's complaints of joint pain in the right ankle have been attributed to a medical diagnosis of osteoarthritis.

5.  The Veteran's complaints of joint pain in the knees have been attributed to a medical diagnosis of bilateral meniscus tears and arthritis.

6.  The Veteran's complaints of thoracic and low back pain have been attributed to medical diagnoses of scoliosis, degenerative disc disease (DDD) of the thoracic and lumbar spine and listhesis. 

7.  The Veteran's complaints of bilateral shoulder pain have been attributed to medical diagnoses of left rotator cuff tendonitis, right rotator cuff tear and bilateral acromioclavicular osteoarthritis. 

8.  The Veteran's diagnosed right ankle osteoarthritis; bilateral meniscus tears and arthritis of the knees; DDD of the thoracic and lumbar spine and listhesis; left rotator cuff tendonitis; right rotator cuff tear; bilateral shoulder acromioclavicular osteoarthritis; and, degenerative joint disease of the distal interphalangeal joint of the left middle finger are not due to events in active service, but have been found to have been associated with normal wear-and-tear; involve worker's compensation claims (bilateral meniscus tears of the knees) and are the result of degenerative changes that occur with time and age (DDD of the thoracic and lumbar spine).  The Veteran's listhesis of the spine has been found to have been secondary to the Veteran's DDD of the thoracic and lumbar spine. 

9.  The Veteran's scoliosis of the thoracic spine is a congenital defect that did not undergo any superimposed disease or injury, and no permanent worsening during military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue, to include CFS, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).

2.  The criteria for service connection for a disability manifested by joint pain, involving the bilateral shoulders, elbows, wrists, knees, ankles, and spine (thoracic and lumbar), to include fibromyalgia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter sent to the Veteran in January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond/supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment and personnel records, VA and private treatment records, and personal statements from the Veteran in support of his claims.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.

The RO also arranged for VA examinations in March 2012 and August 2015, in conjunction with the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After reviewing these VA examination reports, the Board finds that they contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for adjudication purposes. 

In April 2015, the Board remanded the matters on appeal to the RO for additional development; specifically, to obtain outstanding VA treatment records and to schedule the Veteran, in part, for an examination to determine if his disabilities manifested by fatigue and joint pains involving the bilateral ankles, bilateral elbows, bilateral shoulders/ and bilateral wrists were qualifying chronic disabilities under 38 C.F.R. § 3 317.  In July 2015, VA received treatment records, dated from October 2013 to July 2015.  In August 2015, VA examined the Veteran to determine if he had chronic disabilities manifested by fatigue and joint pain of the bilateral ankles, bilateral elbows, bilateral shoulders/ and bilateral wrists.  The Board finds that the August 2015 VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the claimed  disabilities to provide probative medical evidence adequate for adjudication purposes. 

Accordingly, the Board finds that its April 2015 remand directives have been substantially complied with concerning the claims on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In addition, and as noted in the Introduction, the Veteran testified before the undersigned in April 2014 in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488  2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

 During the April 2014 hearing, the undersigned identified the issues on appeal. (Transcript (T.) at page (pg.) 2).  The above-cited issues were "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issue material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claims in the decision below.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board can adjudicate the claims.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993).

II. Merits Analysis

The Veteran seeks service connection for a disability manifested by chronic fatigue, to include CFS and a disability manifested by joint pains involving the bilateral ankles, bilateral elbows, bilateral shoulders/arms, bilateral wrists, spine (thoracic and lumbar) and bilateral knees, to include fibromyalgia.  After a brief discussion of the general laws and regulations pertaining to service connection and Persian Gulf claims, the Board will analyze the merits of the claims. 

Service Connection-General Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has been diagnosed as having degenerative disc disease of the thoracic and lumbar spine and arthritis of the knees, shoulders and right ankle and arthritis is a chronic disease, the theory of continuity of symptomatology is applicable with respect to the claims for service connection for these disabilities. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303 (d).

Persian Gulf-Laws and Regulations

The Veteran has also reported service in the Persian Gulf during the Persian Gulf War, and maintains that his claimed disorders are related to exposures during such service.  As the Veteran served in Operation Desert Shield/Storm from December 20, 1990 to May 19, 1991, the Board finds that he had service in the Southwest Asia theater of operations during the Persian Gulf War consistent with the provisions of 38 C.F.R. § 3.317 (e)(1) (2015).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  To that end, the Board notes that laypersons are competent to report objective signs of illness.  Layno v. Brown, 6 Vet. App. 465 (1994).

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. 38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. 3.317 (a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. §  3.317 (a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss. 38 C.F.R. §  3.317 (b).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317 (c).

i) Fatigue, to include CFS

The Veteran seeks service connection, in part, for a disability manifested by fatigue, to include CFS.  He contends that he has had fatigue ever since he served in the Gulf War.  (See March 2012 VA general medical examination report).  

The Veteran's service treatment records (STRs) do not include any subjective complaints or clinical findings referable to fatigue.  In November 1990, the Veteran sought treatment for flu-like symptoms, to include muscular aches.  The Veteran was diagnosed with gastroenteritis and dehydration.  These reports are devoid of any subjective complaints of fatigue or a disability manifested by fatigue.  A June 1991 service separation examination report reflects that the Veteran's bodily systems were each evaluated as normal except for a notation of a tattoo.  On an accompanying Report of Medical History, the Veteran indicated that he was in "good health."

When examined by VA in March 2012 and August 2015, the examiners noted the Veteran's complaints of having had chronic fatigue since he served in the Gulf War.  The VA examiners uniformly concluded that there was no currently clinical objective  diagnosable disease or pathology or undiagnosed illness, to include CFS.  The August 2015 VA examiner further explained that the Veteran did not have unexplained and persistent exhaustion, and that his complaints of chronic fatigue during previous evaluations did not fall under unexplained chronic multisymptom illness or a diagnosis of illness without conclusive pathophysiology or etiology.  The August 2015 VA examiner concluded that although the Veteran had never undergone a total workup for CFS, it had not been suggested either by a VA rheumatologist in April 2014 or in reviewing the Veteran's history, that he should have further evaluation for this disease.  (See August 2015 VA Chronic Fatigue Syndrome Disability Benefits Questionnaire (DBQ)). 

After a review of the evidence, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran has a disability manifested by chronic fatigue, to include CFS.  Service medical evidence is negative for treatment or diagnosis of a chronic fatigue disorder.  Further, while the Veteran has reported post-service complaints of chronic fatigue, the evidence fails to indicate that he has received a definitive current diagnosis of any chronic fatigue disorder, to include CFS.  The Board notes that while the Veteran has articulated subjective complaints of chronic fatigue during his VA examinations in March 2012 and August 2015 and in his testimony as evidence of "objective indications of chronic disability," as contemplated by 38 C.F.R. 3.317 (a), the Board cannot dismiss the examinations of record, which are negative for any evidence of an actual disorder manifested by such symptomatology.  In fact the examiners who performed the March 2012 and August 2015 examinations specifically concluded there was no undiagnosed illness attributable to the Gulf War. 

 In light of the above, the Board finds that the preponderance of the evidence of record is against the claim.  Towards this end, a central requirement for service connection under 38 C.F.R. § 3.317 is that objective evidence perceptible to an examining physician be present.  In this regard, the VA clinicians who examined the Veteran during the appeal period could not find evidence that would show that he had chronic fatigue.  

Similarly, to the extent that the Veteran is claiming service connection for chronic fatigue on a direct incurrence basis, the Board has found no evidence that the veteran currently suffers from any chronic fatigue disability that had its onset in service.  As indicated above, under the pertinent legal authority a fundamental element of a claim for service connection is competent evidence of "current disability."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See Brammer, 3 Vet. App. at 223.  Under these criteria, a "disability" for VA compensation benefit purposes is not shown to be present in this case.  Although he has asserted that he currently suffers from chronic fatigue, he has offered no medical evidence, which indicates that this complaint is a manifestation of an actual medical disorder.  Post-service VA treatment records have been obtained, but do not show treatment for chronic fatigue.  Moreover, the VA examiners who performed the 2012 and 2015 VA examinations specifically concluded chronic fatigue was not found on examination and that the Veteran's symptoms were not in the pathologic pattern attributable to chronic fatigue syndrome.  Therefore, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for chronic fatigue, to include CFS on a direct incurrence basis.

ii) Joint Pain

The Veteran seeks service connection for a disability manifested by joint pain, involving the bilateral ankles, bilateral elbows/forearms, bilateral wrists, bilateral hands/fingers, bilateral knees, bilateral shoulders, and, spine (thoracic and lumbar), to include fibromyalgia.  He contends that he has experienced joint pains in the above-cited joints since he was exposed to environmental hazards in the Persian Gulf.  (T. at pages (pgs.) 5-7 and March 2012 VA General Medical examination report).   In the analysis below, the Board will separately address those disabilities that have not been attributed to a known diagnosis from those that have been associated with a diagnosis.

a) Disabilities Not Associated with a Diagnosis:  Left ankle, bilateral elbows/forearms, bilateral wrists, and, bilateral hands/fingers (except degenerative joint disease of the distal interphalangeal joint of the left middle finger).

The Veteran's STRs are devoid of any subjective complaints or clinical findings of pain referable to the Veteran's elbows/forearms, bilateral wrists, and bilateral hands/fingers and left ankle.  A June 1991 service separation examination report reflects that he Veteran's lower and upper extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had a painful or trick elbow, or bone joint or other deformity, and arthritis, rheumatism or bursitis.  He reported that he was in "good health."  

An April 2014 VA rheumatology report reflects that the Veteran complained of having had joint pain, in part, of his elbows and ankles that had its onset 20 years previously (1994).  The Veteran denied any major issues with joint inflammation but noticed occasional puffy hands.  The Veteran indicated that he had sustained multiple injuries to his hands.  After a physical evaluation of the Veteran's upper extremities, the VA rheumatologist's assessment was that there was not much evidence at that time to suggest an inflammatory arthritis.  The VA rheumatologist further related that the Veteran had multiple issues including poor sleep and a history of structural joint disease that could certainly present with arthralgias, and that that might have been a possible explanation of his symptoms.  The VA rheumatologist indicated that the Veteran had some features of wear-and-tear osteoarthritis in his hands.  The VA rheumatologist's final assessment was polyarthralgia without evidence of inflammatory arthritis.  (See April 2014 VA rheumatology treatment note, associated with VA treatment reports, dated from October 2013 to July 2015 at page (pg.) 176). 

When examined by VA in March 2012 and August 2015, the VA examiners noted the Veteran's complaints of having had joint pain of the elbows/forearms, bilateral wrists, bilateral hands/fingers and left ankle since he had served in the Gulf War, as well as the above-cited April 2014 VA rheumatologist's assessment of polyarthralgia without evidence of inflammatory arthritis (August 2015).  The VA examiners uniformly concluded that there was no evidence of any ongoing problems with multi-joint pain of the elbows, wrists and left ankle to support a medially unexplained chronic multisymptom illness.  The March 2012 VA physician further maintained that although there were symptoms, there were no specific diagnoses referable to the Veteran's joint pains of the ankles, elbows and wrist, to include fibromyalgia.  (See March 2012 and August 2015 VA General Medical and ankle, wrist, elbow/forearm examination and DBQ reports).  

The Board concludes that the preponderance of the evidence of record is against a finding that the Veteran has a disability manifested by chronic joint pain of the left ankle, bilateral fingers/hands (except degenerative joint disease of the distal interphalangeal joint of the left middle finger), bilateral wrists, and, bilateral elbow/forearms, to include fibromyalgia.  Service medical evidence is negative for treatment or diagnosis of a chronic joint pain disorder.  Further, while the Veteran has reported post-service complaints of chronic pain in the above-cited joints, the evidence fails to indicate that he has received a definitive current diagnosis of any chronic joint disorder of the left ankle, bilateral fingers/hands (except degenerative joint disease of the distal interphalangeal joint of the left middle finger), bilateral wrists, and, bilateral elbow/forearms, to include fibromyalgia.  In this regard, the Board notes that while the Veteran articulated subjective complaints of pain in these joints during VA examinations in March 2012 and August 2015 and in his testimony as evidence of "objective indications of chronic disability," as contemplated by 38 C.F.R. 3.317 (a), the Board cannot dismiss the examinations of record, which are negative for any evidence of an actual disorder manifested by such symptomatology.  In fact, the VA examiners who performed the March 2012 and August 2015 examinations specifically concluded there was no objective evidence of any physical pathology and findings associated with the left ankle, bilateral fingers/hands (except degenerative joint disease of the distal interphalangeal joint of the left middle finger), bilateral wrists, and, bilateral elbow/forearms, to include fibromyalgia.  

In light of the above, the Board finds that the preponderance of the evidence of record is against this claim.  Towards this end, a central requirement for service connection under 38 C.F.R. § 3.317 is that objective evidence perceptible to an examining physician be present.  In this regard, the VA clinicians who examined the Veteran during the appeal period could not find evidence that would show that he had any physical pathology and findings associated with the left ankle, bilateral fingers/hands (except degenerative joint disease of the distal interphalangeal joint of the left middle finger), bilateral wrists, and, bilateral elbow/forearms, to include fibromyalgia.  Similarly, to the extent that the Veteran is claiming service connection for chronic joint pain of the left ankle, bilateral fingers/hands (except degenerative joint disease of the distal interphalangeal joint of the left middle finger), bilateral wrists, and, bilateral elbow/forearms, to include fibromyalgia on a direct incurrence basis, the Board has found no evidence that he currently suffers from any chronic joint pain disability of these joints, to include fibromyalgia that had its onset in service.  Brammer, supra. 

Therefore, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for chronic joint pain of the left ankle, bilateral fingers/hands (except degenerative joint disease of the distal interphalangeal joint of the left middle finger), bilateral wrists, and, bilateral elbow/forearms, to include fibromyalgia on a direct incurrence basis.

b. Joint Pain-R ankle, Bilateral knees, Bilateral shoulders, Spine (Thoracic and Lumbar) and Left Middle Finger

The Board initially notes that the post-service evidence of record discloses the Veteran's complaints of finger and right ankle pain have been attributed to medical diagnoses of degenerative joint disease (DJD) of the distal intraphalangeal (DIP) joint of the left middle finger and right ankle osteoarthritis.  (See March 2012 and August 2015 Ankle examination and DBQ reports, respectively).  The Veteran's complaints of bilateral knee pain have been attributed to medical diagnoses of osteoarthritis and bilateral meniscus tears and arthritis of the knees.  (See August 2015 Knee VA DBQ).  The Veteran's complaints of bilateral shoulder pain have been attributed to medical diagnoses of left rotator cuff tendonitis, right rotator cuff tear, and bilateral shoulder acromioclavicular osteoarthritis.  (See August 2015 VA Arm/Shoulder DBQ).  Finally, the Veteran's complaints of low back and thoracic spine pain have been attributed to medical diagnoses of degenerative disc disease, listhesis and scoliosis.  (See March 2012 VA Spine examination report).   

To the extent that the Veteran's complaints of right ankle pain, bilateral knee pain, bilateral shoulder pain and thoracic and lumbar spine pain have been specifically attributed to an identifiable cause, they are not manifestations of an illness, which cannot be attributed to any known clinical diagnosis, and service connection under section 3.317 is precluded.  As indicated, the Persian Gulf War presumption of service connection does not apply to such "diagnosed" diseases.  VAOPGCPREC 8-98. 

The Board will now consider whether service connection for DJD of the DIP joint of the left middle finger, right ankle osteoarthritis, bilateral meniscus tears and arthritis, left rotator cuff tendonitis, right rotator cuff tear, bilateral shoulder acromioclavicular osteoarthritis, and, degenerative disc disease of the thoracic and lumbar spine, listhesis and scoliosis is warranted on direct basis.  

The Veteran's STRs reflect that when he was examined for service separation in June 1991, his lower and upper extremities and spine were all evaluated as "normal."  On an accompanying Report of Medical History, the Veteran related that he had had swollen or painful joints.  He specified that he had had right knee pain with extensive running.  He denied having has a painful or trick shoulder or other bone, joint or other deformity, as well as arthritis, rheumatism, or bursitis.  The Veteran reported being in "good health."  

The post-service evidence of record, namely VA examiners' opinions in March 2012 and August 2015 uniformly concluded that his diagnosed right ankle osteoarthritis, bilateral meniscus tears and arthritis, left rotator cuff tendonitis, right rotator cuff tear, bilateral shoulder acromioclavicular osteoarthritis, and DDD of the thoracic and lumbar spine were not related to military service; were not shown in service; were diagnosed many years after service and were associated with workers' compensation claims (bilateral knees) and normal wear-and-tear and degenerative changes that had occurred over time.  (See March 2012 VA General Medical, ankle, elbow/forearm and wrist, hand/finger examination reports and August 2015 VA General Medical, ankle, knee and shoulder DBQs).  The March 2012 VA spine examiner further noted that the Veteran's DDD of the thoracic and lumbar spine was not related to military service, was a common and normal finding, and was present at age 50 in 50 percent of individuals without low back pain.  This same examiner found the Veteran's diagnosed listhesis secondary to his DDD of the thoracic and lumbar spine, which as noted above is not service related. 

The Veteran also is currently diagnosed as having scoliosis of the lumbar spine.  The March 2012 VA examiner noted that the Veteran's scoliosis had existed prior to service entrance and was a developmental deformity.  In general, congenital or developmental defects may not be service connected because they are not considered disabilities under VA law and regulations.  38 C.F.R. § 3.303 (c) (2015). However, service connection may be available for disability due to congenital or development defects where a superimposed injury occurs during, or as a result of, active service. VAOPGCPREC 82-90 (July 18, 1990).  Under these circumstances, service connection may be granted if the evidence as a whole shows that the manifestations of the disease in service constituted an "aggravation" of the disease. In this case, the Veteran cannot establish service connection for disability due to lumbar scoliosis as that condition was asymptomatic both on entry and separation from active service, and there is no evidence of a superimposed injury during or as a result of service.  After service, there was no evidence of any treatment for the condition for many years.

Additional Considerations

In this case, the VA examiners reviewed the electronic record and were apprised of the Veteran's medical history and his contentions regarding the claims. After examination and review, the examiners, taken together, provided definite opinions supported by evidence and sound reasoning that are against the claims and are uncontroverted.  As such, the Board finds these opinions to be of high probative.  In closing, consideration has also been given to the Veteran's lay assertion that his problems with chronic fatigue, to include CFS and joint pain involving the bilateral shoulders, elbows, wrists, knees, ankles, and spine (thoracic and lumbar), to include fibromyalgia, are due an undiagnosed illness.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, to include whether the Veteran has disabilities manifested by chronic fatigue, to include CFS and joint pain that involve the shoulders, elbows, wrists, knees, ankles, and spine (thoracic and lumbar), to include fibromyalgia fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Regarding the Veteran's right knee pain in service, the March 2012 VA examiner specifically opined that the Veteran's right knee problems began years after service and that his diagnosed meniscal tear was not present in service, was diagnosed many years after service and was related to a worker's compensation claim.  

While the Veteran is competent to state that he has experienced fatigue and joint pain since military service, CFS, fibromyalgia, as well as medical diagnoses of DJD of the DIPJ of the left middle finger, right ankle osteoarthritis, osteoarthritis and bilateral meniscus tears and arthritis of the knees, left rotator cuff tendonitis, right rotator cuff tear, bilateral shoulder acromioclavicular osteoarthritis, and DDD of the lumbar and thoracic spine, listhesis and scoliosis, are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that x-rays, laboratory tests and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that the Veteran is competent to report fatigue and joint pain, there is no indication that he is competent to provide an opinion as to the cause of these symptoms.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating fatigue or orthopedic or pain disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Furthermore, to the extent that the Veteran reports onset of fatigue and joint pain symptoms in service and continuity of such symptoms thereafter to the present time, the Board finds these assertions are not credible for purposes of establishing a nexus with service as the Veteran's account is contradicted by the contemporaneous medical record, which shows no notation of any such reported symptomatology during active duty (except for right knee pain) or for many years following separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
The claims of entitlement to service connection for chronic fatigue and a disability manifested by joint pain, involving the bilateral shoulders, elbows, wrists, knees, ankles, and spine (thoracic and lumbar), to include fibromyalgia, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence of record is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a disability manifested by chronic fatigue, to include CFS, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.

Service connection for a disability manifested by joint pain, involving the bilateral shoulders, elbows, wrists, knees, ankles, and spine (thoracic and lumbar), to include fibromyalgia, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


